Claimants appeal from a decision of the Workmen’s Compensation Board which denied claimants (father and mother of a deceased employee) compensation on the grounds that they were not dependent upon him. The only proof of dependency in the record is the testimony of claimants, father and mother, that decedent made certain contributions to them. There is no supporting documentary or other evidence. The board overruled a Referee’s decision and stated in its memoranda of decision: “ The Board finds on credible evidence that it does not believe the testimony of the deceased’s parents that the deceased actually made the contributions, as alleged. The Board finds on the evidence that the deceased did not help maintain and support the mother and that the mother was not dependent on the deceased at the time of the accident.” Appellants argue that the board cannot overrule a Referee on credibility. Such is not the case, and we have held many times that the credibility of witnesses is solely within the province of the board, even as recently as April 4, 1963 in Matter of Scarpullo v. Alba Barber Shop (18 A D 2d 1122). Moreover, the testimony of the father and mother was vague and general, and there is evidence pertaining to the family financial situation which would strongly tend to support the board’s factual determina*667tian that there was no dependency. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.